918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Benjamin BEST, Plaintiff-Appellant,v.COUNTY OF PERSON, State of North Carolina, Defendants-Appellees.
No. 90-7359.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1990.Decided Nov. 19, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Hiram H. Ward, Senior District Judge.  (CA-88-748-R)
James Benjamin Best, appellant pro se.
Joel H. Brewer, Oxford, N.C., Barry Steven McNeill, Assistant Attorney General, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Benjamin Best appeals from an order of the district court denying relief from a previously entered order denying Best's petition for removal to federal court of his state postconviction motion for appropriate relief.  We affirm.


2
The district court properly construed Best's motion for relief from the denial of removal as a motion under Rule 60(b) of the Federal Rules of Civil Procedure.  In reviewing the record and examining the district court's order denying removal, we have found that the district court did not abuse its discretion in denying this motion.  Accordingly, we affirm.  We also deny Best's motion for production of documents.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.